Status of Claims
This action is in reply to the divisional application filed on 10 September 2020.
Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office:
 
Claim Rejections - 35 USC § 102
Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (EP 2692990 A2), hereafter referred to as Matsuda.
Regarding Claim 1, Matsuda discloses the following in Embodiment 3 (Paragraphs [0036-0039]):
 A stationary blade (1) of a steam turbine having a slit (24) in a wall surface (wall surface of 21) thereof, the slit (24) guiding a droplet (see abstract) affixed to the wall surface (wall surface of 21) into an inside of the stationary blade (1), wherein the stationary blade (1) comprises:
a main unit (5) having a hollow (26) blade structure formed from a metal plate by plastic forming (see [0021]); and
a blade tail section formed of a blade suction-side metal plate (suction side portion of 5 as seen in FIG. 8, 9, 12) overlapping a blade pressure-side metal plate (21), the blade pressure-side metal plate (21) having a recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) formed in part thereof on a side adjacent 
the slit (24) is disposed at a position at which the recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) in the blade pressure-side metal plate (21) of the blade tail section is disposed.
Regarding Claim 2, Matsuda discloses the following:
The stationary blade (1) of a steam turbine according to claim 1, 
wherein the blade tail section has a blade tail upper portion having the recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) and a blade tail lower portion formed of a solid member (cover 33; see [0027], "upper and lower ends of the blade tail part 8 are closed with a cover 33").
Regarding Claim 3, Matsuda discloses the following:
The stationary blade (1) of a steam turbine according to claim 1, 
wherein the recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) has a rib (36) disposed therein. (The Examiner notes the recess is not limited to only the tail section, and is adjoined with the hollow main portion of the blade.)
Regarding Claim 4, Matsuda discloses the following:
The stationary blade (1) of a steam turbine according to claim 2, 
wherein the recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) has a rib (36) disposed therein. (The Examiner notes the recess is not limited to only the tail section, and is adjoined with the hollow main portion of the blade.)
Regarding Claim 9, Matsuda discloses the following:
 The stationary blade (1) of a steam turbine according to claim 1, 
wherein the slits (24, 23) consists of first slit (24) and second slit (23), and, when a distance measured from an airfoil leading edge end along the blade surface to the 
Regarding Claim 10, Matsuda discloses the following:
A steam turbine comprising:
a turbine stage (see Claim 10) comprising the stationary blade (1) of a steam turbine according to claim 1, and
a moving blade (2) installed downstream (FIG. 1) of the stationary blade (1) in a flow direction of a working fluid.
Regarding Claim 11, Matsuda discloses the following:
A steam turbine comprising:
a turbine stage (see Claim 10) comprising the stationary blade (1) of a steam turbine according to claim 2, and
a moving blade (2) installed downstream (FIG. 1) of the stationary blade (1) in a flow direction of a working fluid.
Regarding Claim 12, Matsuda discloses the following:
A steam turbine comprising:
a turbine stage (see Claim 10) comprising the stationary blade (1) of a steam turbine according to claim 3, and
a moving blade (2) installed downstream (FIG. 1) of the stationary blade (1) in a flow direction of a working fluid.
Regarding Claim 13, Matsuda discloses the following:
A steam turbine comprising:

a moving blade (2) installed downstream (FIG. 1) of the stationary blade (1) in a flow direction of a working fluid.
Double Patenting
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10794196.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches all the limitations of claim 5, just with different phrasing.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10794196 in view of Matsuda et al (EP 2692990 A2), hereafter referred to as Matsuda.
Regarding Claim 6, Claim 1 of US10794196 discloses the following:
A stationary blade of a steam turbine having a slit in a wall surface thereof, the slit guiding a droplet affixed to the wall surface into an inside of the stationary blade, wherein the stationary blade comprises:
a main unit having a hollow blade structure formed from a metal plate by plastic forming; and
a blade tail section formed of a blade suction-side metal plate overlapping a blade pressure-side metal plate, the blade pressure-side metal plate having a recess formed in part thereof on a side adjacent to the blade suction-side metal plate, and wherein
the slit is disposed at a position at which the recess in the blade pressure-side metal plate of the blade tail section is disposed;

wherein the blade tail section has a blade tail upper portion having the recess;
Claim 1 of US10794196 does not disclose the following: 
wherein the blade tail section has a blade tail upper portion having the recess and a blade tail lower portion formed of a solid member.
However Matsuda teaches the following:
wherein the blade tail section has a blade tail upper portion having the recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) and a blade tail lower portion formed of a solid member (cover 33; see [0027], "upper and lower ends of the blade tail part 8 are closed with a cover 33").
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane as disclosed by Claim 1 of US10794196, further comprising a lower portion formed of a solid member, as taught by Matsuda, with the reasonable expectation of successfully sealing the bottom portion of the vane so as to not allow the water droplets back into the flowpath, from which the water droplets were just removed.
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10794196 in view of Matsuda et al (EP 2692990 A2), hereafter referred to as Matsuda.
Regarding Claims 7 and 8, Claim 1 of US10794196 discloses the following:
A stationary blade of a steam turbine having a slit in a wall surface thereof, the slit guiding a droplet affixed to the wall surface into an inside of the stationary blade, wherein the stationary blade comprises:

a blade tail section formed of a blade suction-side metal plate overlapping a blade pressure-side metal plate, the blade pressure-side metal plate having a recess formed in part thereof on a side adjacent to the blade suction-side metal plate, and wherein
the slit is disposed at a position at which the recess in the blade pressure-side metal plate of the blade tail section is disposed;
wherein the main unit has a protrusion at a position at which the main unit is joined to the recess in the blade pressure-side metal plate;
wherein the blade tail section has a blade tail upper portion having the recess;
wherein the main unit has a protrusion at a position at which the main unit is joined to the recess in the blade pressure-side metal plate.
Claim 1 of US10794196 does not disclose the following: 
wherein the recess has a rib disposed therein.
However Matsuda teaches the following:
wherein the blade tail section has a blade tail upper portion having the recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) and a blade tail lower portion formed of a solid member (cover 33; see [0027], "upper and lower ends of the blade tail part 8 are closed with a cover 33");
wherein the recess (gap, paragraph [0024], part number 25 in FIG. 5, not labeled FIG. 8, 9, 12) has a rib (36) disposed therein. (The Examiner notes the recess is not limited to only the tail section, and is adjoined with the hollow main portion of the blade.)
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane as disclosed by Claim 1 of 
The Examiner further notes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane as disclosed by Claim 1 of US10794196, further comprising a rib disposed in the recess, as taught by Matsuda, with the reasonable expectation of successfully reinforcing the hollow section of the airfoil (see [0044] of Matsuda).
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US10794196.
Commensurate with the rejections as already detailed above, regarding Claims 14-17, Claim 1 of US10794196, as modified by Matsuda, discloses the following:
A steam turbine comprising:
a turbine stage comprising the stationary blade of a steam turbine according to claims 5-8, and;
Claim 6 of US10794196 continues to teach the following:
A steam turbine including a turbine stage that comprises the stationary blade of a steam turbine according to claim 3 fixed in place by an outer peripheral side diaphragm and an inner peripheral side diaphragm, and a moving blade fixed to a rotor shaft disposed downstream of the stationary blade in a flow direction of a working fluid.
Conclusion
See the form PTO-892 for references not cited in this office action which are considered relevant to the instant application. For similar blades see pages 1-2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745